Citation Nr: 1547163	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-45 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen the claim for service connection for carpal tunnel syndrome.  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for radiculopathy of the left upper extremity and of each lower extremity. 

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to a compensable rating for sinusitis.

7.  Entitlement to a compensable rating for atopic dermatitis.

8.  Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1996.

These matters came to the Board of Veterans' Appeals (Board) on appeal from August 2008, April 2012, and October 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The August 2008 rating decision denied service connection for diabetes mellitus and higher ratings for cervical spine and right knee disability.  Appeals of those issues were dismissed by the Board in November 2014.  The August 2008 decision had also denied service connection for hypertension and sinusitis, and the Veteran had perfected appeals of those decisions.  However, in April 2012, the RO granted service connection for hypertension and sinusitis.  Accordingly, the issues of service connection for hypertension and sinusitis are no longer on appeal.  However, the ratings to be assigned for those disabilities are now on appeal, as the Veteran appealed the assignment of the noncompensable ratings which were assigned in April 2012.  

In October 2013, the RO denied multiple issues.  In correspondence dated later in October 2013, the Veteran indicated his disagreement with the denials of service connection for carpal tunnel syndrome, a left knee disorder, a back disorder, and service connection for radiculopathy of the left upper extremity and each lower extremity, as well as entitlement to a higher rating for hypertension and a higher rating for atopic dermatitis.  

The Board remanded issues to the RO in November 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a higher rating for atopic dermatitis and service connection for a left knee disorder and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and the evidence does not show that she was exposed to Agent Orange or other tactical herbicide agents during her active military service; her current diabetes mellitus disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Board denied service connection for carpal tunnel syndrome in January 2007.

3.  Since the final January 2007 Board decision denying service connection for carpal tunnel syndrome, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

4.  Resolving all possible reasonable doubt in the Veteran's favor, the Veteran appears to have had right carpal tunnel syndrome in service; and there are now subsequent manifestations of that chronic disease.  

5.  The Veteran's current left carpal tunnel syndrome was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.   

6.  The Veteran's current minimal degenerative disc disease and degenerative joint disease of her low back was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

7.  The Veteran does not have a current radiculopathy disorder of her left upper extremity or of either lower extremity.  

8.  The Veteran does not have diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, a history of diastolic pressure predominantly 100 or more with continuous medication required for control.

9.  The Veteran does not have 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4-6 weeks) antibiotic treatment; or 3-6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The January 2007 Board decision denying service connection for carpal tunnel syndrome is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  The criteria to reopen the claim for service connection for carpal tunnel syndrome based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for right carpal tunnel syndrome are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for left carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for radiculopathy of the left upper extremity or of either lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for a compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

8.  The criteria for a compensable rating for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in February 2008, July 2012, October 2012, and/or May 2013.  Any insufficiency of the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening previously denied claims, is rendered moot by the claim for service connection for carpal tunnel syndrome being reopened.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2012, 2013, and 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence; and provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Diabetes mellitus, arthritis, and organic disease of the nervous system are each listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military service, certain diseases including Type II diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, then exposure is not presumed; and actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p).

However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Diabetes

There is no evidence that the Veteran served in Vietnam during the Vietnam Era or documentation of Agent Orange exposure in service.  Moreover, diabetes mellitus was not diagnosed in service or prior to December 2007.  On service discharge examination in November 1995, the Veteran's endocrine system was normal, her glucose was 88, and diabetes mellitus was not diagnosed.  

On VA examination in July 1996, the Veteran indicated that to the best of her knowledge, she was not diabetic.  Her glucose was 105, with the normal range being from 70-110.  In March 1997, glucose was high at 114.  

A December 2007 private medical record states that the Veteran's diabetes mellitus was newly diagnosed in the emergency room at the Southern Regional Medical Center with a blood sugar of 600+ earlier that month.  However, the Veteran pointed out in October 2010 that in December 1996, she had a glucose of 100, and a diabetes mellitus publication which she has submitted in October 2010 says that this is evidence of "pre-diabetes".  This was within a year after her February 1996 service separation.  

In October 2009, a private physician indicated that it was his professional opinion that it was highly probable that the Veteran had type II diabetes in service.  No reasons for this opinion or indications of what information was considered were provided.

The Veteran's private doctor indicated in March 2014 that her diabetes mellitus is "service related in accordance with her military records".  That doctor stated that the current diabetes "started as Pre-diabetes and likely was occurring during (the Veteran's) time of military service."  The Board was not sure whether the doctor meant to say that the Veteran's pre-diabetes was occurring in service, or that the diabetes was, and the Board notes that another one of the Veteran's doctors reviewed her service treatment records in July 2009 and stated that they did not show evidence of diabetes.  Accordingly, the Board remanded the case to the RO in November 2014 for a VA examination.  

That VA examination was conducted in March 2015.  The examiner reviewed the record and noted that the Veteran reported that her diabetes mellitus was discovered in 2007 after she collapsed at work and was taken to the employee health nurse where blood sugar was tested and discovered to be over 800.  She was sent to the emergency room where diabetes was diagnosed.  The examiner was asked whether it was at least as likely as not (a probability of at least 50 percent) that the Veteran's diabetes mellitus was manifest in service or within 1 year of discharge, or was otherwise causally related to service, and to provide an opinion with detailed reasons.  The examiner's opinion was in the negative, and the rationale was that the Veteran's service treatment records and medical records from within 1 year after service discharge are silent for documentation of any diagnosis, treatment, or management of diabetes mellitus.  The examiner stated that lab reports from within a few months to over a year after discharge do not meet diagnostic criteria for diabetes mellitus.  July 3, 1996 and March 14, 1997 serum glucose levels were 105 and 114 respectively, and those readings do not meet the diagnostic criteria for diabetes mellitus.  The examiner noted that the first evidence of diagnosis, management, and treatment of diabetes mellitus was more than 6 years after discharge at a civilian emergency room on December 13, 2007.  In correlation with these records, on clinical evaluation, the Veteran also self-reported 2007 as the time of onset of her diabetes mellitus.  HGB A1Cs thereafter were 6.6, 7.2, 7.2, and 6.6 in October 2008, September 2010, January 2011, and March 2012, respectively.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current diabetes mellitus disorder, as the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  One private medical opinion from October 2009 is to the effect that the Veteran's diabetes mellitus was present during service.  However, the Board finds that that opinion is lacking in probative value, as no logical reasons for the opinion were provided.  One private medical opinion from March 2014 states that the Veteran's diabetes mellitus is service related in accordance with her military records, but that does not appear to be the case.  The preponderance of the evidence indicates that it was not manifest until many years after service, with the most probative reported onset date being in 2007 according to a December 2007 private medical record first noting it in the record.  

The private physician in March 2014 did not specify which military records supported the existence of diabetes mellitus in service or explain how.  For these reasons, it is found to be not probative.  Moreover, a VA physician's detailed review of the Veteran's record in March 2015 indicated that the Veteran's service treatment records and medical records from within 1 year after service are silent for documentation of any diagnosis, treatment, or management of diabetes mellitus, and that lab reports within a few months to over a year after discharge do not meet diagnostic criteria for diabetes mellitus.  While the Veteran's glucose of 114 in March 1997 was high, it was not indicative of diabetes mellitus according to the March 2015 VA examination report which the Board finds dispositive because it considers when the diagnostic criteria for diabetes mellitus were met in light of the evidence.  The Board finds the March 2015 VA examination report to be most probative, as it was based on a review of the record and contains appropriate rationales for its opinions, based on the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

The Veteran has submitted copies of other Board decisions in which service connection for diabetes mellitus was granted.  However, each case is decided on its own facts in light of the law, and Board decisions are not precedential.  38 C.F.R. § 20.1303 (2015).  The Veteran indicated in October 2010 that the military never tested her for diabetes mellitus, but that is not true.  She had a normal glucose on service discharge examination in November 1995.  In August 2015, the Veteran indicated that the VA examiner from March 2015 did not look at all the evidence.  However, the Veteran did not indicate what, if any, crucial part of evidence the examiner overlooked, which may have changed her opinion, and it appears that the examiner more carefully considered the material evidence than any other health care provider of record, and her opinion is found most probative given the explanations she provided in consideration of the material evidence.  See Prejean.  The Board can find no crucial evidence that that examiner overlooked.  While the pattern of labs may have shown an increase in blood glucose levels during service, as indicated by the Veteran's private physician in March 2014, pre-diabetes is not a disease, and only diseases or injuries can be service-connected.  38 U.S.C.A. §§ 1110, 1131.

The Board also notes that in May 2011, the Veteran submitted a copy of a December 2007 Board decision which granted VA compensation benefits based on another Veteran's Agent Orange exposure at Ft. McClellan, where the Veteran also reportedly served.  However, once again, each case is decided on its own facts, and no Agent Orange exposure for the Veteran whose claim is currently at issue is shown.  The case she submitted a copy of involved a Veteran who, among other things, had alleged exposure to Agent Orange at Ft. McClellan during testing procedures in June 1972, and who had dioxin in his blood sample.  That is why Agent Orange exposure at Ft. McClellan was conceded for the Veteran in that other case, and the Veteran in the case at hand has no evidence of this.  The Veteran whose case is at issue reported in April 2011 that she was at Ft. McClellan in February 1974, and in May 2011, she indicated that she had been exposed to Agent Orange and other chemicals at Ft. McClellan, but she did not say how or offer any evidence showing Agent Orange or other chemical exposure.  Thus, it is clear that it is a generic and baseless assertion which has been made, without any type of supporting evidence.  This is not sufficient to prove Agent Orange exposure.

The preponderance of the evidence shows that the Veteran did not serve in Vietnam and was not exposed to Agent Orange in service and that her diabetes mellitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  Accordingly, the claim must be denied.

Carpal tunnel syndrome 

The Board denied service connection for carpal tunnel syndrome in January 2007 on the basis that the Veteran did not currently have it.  That decision is final.  38 U.S.C.A. § 7104.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

At the time of the Board's January 2007 decision, June 1993 service treatment records had shown an assessment and a provisional diagnosis of right carpal tunnel syndrome.  Electrodiagnostic studies in July 1993 found no evidence of carpal tunnel syndrome.  Nevertheless, the assessment was right carpal tunnel syndrome with a negative electromyogram and an equivocal examination.  Conservative management had not been utilized yet, so the Veteran was referred to occupational therapy in August 1993 with reported right carpal tunnel syndrome, and was found to have a positive right wrist Phalen's sign together with complaints of tingling right fingers and hand up to her elbow, and a numbing sensation.  She was fitted for a right wrist cock up splint to give support to the right wrist, and she was educated according to carpal tunnel syndrome activity restriction/modification and provided with range of motion exercises for the right wrist and hand.  A February 1996 evaluation revealed a positive right hand Phalen's, and the assessment was rule out carpal tunnel syndrome.  Later that month, electrodiagnostic studies found no evidence of carpal tunnel syndrome.  Additionally, on VA examination in July 1996, there was no indication that the Veteran had carpal tunnel syndrome.  To the contrary, the diagnosis was carpal tunnel syndrome, history of, presently not found.  There had been a September 1997 diagnosis of carpal tunnel syndrome, but the basis for the diagnosis was not explained, as the record did not contain any findings regarding the right wrist or hand.  A June 1997 private medical record stated that the Veteran had evidence of mild right carpal tunnel syndrome but that it was related to a February 1997 injury.  

VA examinations in May 2001 and September 2004 found no objective findings to confirm a diagnosis of carpal tunnel syndrome, and the medical opinions were that the Veteran did not have carpal tunnel syndrome.  

Since the Board's January 2007 decision, additional evidence has been received.  

On one of the VA examinations in August 2013, carpal tunnel syndrome was found bilaterally.  This evidence relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim.  Accordingly, the claim for service connection for carpal tunnel syndrome which was previously denied is reopened based upon this new and material evidence.  

Carpal tunnel syndrome is treated as a chronic disease under 38 C.F.R. § 3.309.  The provisions of 38 C.F.R. § 3.303(b) indicate with chronic disease shown as such in service, the subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  The Board finds that when all possible reasonable doubt as to origin is resolved in the Veteran's favor, service connection is warranted for right carpal tunnel syndrome, as it appears to have been present in service and that there are now subsequent manifestations of it.  To restate, it appears that the Veteran's right carpal tunnel syndrome was present at one point during service, and that it has now reappeared, as reflected by the diagnosis on VA examination in August 2013, supported by electrodiagnostic study at that time.  The August 2013 electromyogram was positive for moderate carpal tunnel syndrome of the right hand.  Accordingly, service connection will be granted for it pursuant to 38 C.F.R. § 3.303(b).  While there is another August 2013 VA examination report which indicates that the Veteran does not have carpal tunnel syndrome, the Board finds that it is invalidated by the August 2013 VA examination report, confirmed by electrodiagnostic study, showing that she does.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

Regarding left carpal tunnel syndrome, however, the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation.  While the Veteran was referred for consultation with a provisional diagnosis of bilateral carpal tunnel syndrome in June 1993, the consultation report from July 1993 noted complaints of numbness only in the right forearm, wrist, and hand, rather than also on the left, and the examination findings including deep tendon reflexes, muscle tone, Tinel's and Phalen's were all negative on the left, and decreased sensation was reported only on the right.  July 1993 nerve conduction studies were negative on the left, with the impression being no electrophysiological evidence of left carpal tunnel syndrome.  Also, an August 1993 service treatment record concerning carpal tunnel syndrome indicates that the Veteran's Phalen's on her left was negative and that she had no symptoms in her left hand.  Essentially, there was no objective evidence of left carpal tunnel syndrome in service.  The evidence demonstrates that the Veteran did not have left carpal tunnel syndrome in service and so the Board concludes that it was not manifest in service.  While left carpal tunnel syndrome appears to be shown by an August 2013 VA examination report, it was first shown many years after service and is unrelated to service.  Accordingly, service connection is not warranted for it.  

The Board notes that the Veteran argued in January 2013 that she has neuropathy due to diabetes mellitus, and that this is supported by a May 2012 private medical record, but since diabetes mellitus is not service-connected, there is no basis, theoretically or otherwise, for the Veteran's left carpal tunnel syndrome to be service-connected as secondary to it.  See 38 C.F.R. § 3.310 (2015).  The Board also notes that in March 2012, the Veteran argued that she has had pain in her hands, fingers, and arms for over 20 years.  However, the preponderance of the evidence indicates that she did not have left carpal tunnel syndrome in service or within 1 year after service, and that her current left carpal tunnel syndrome is unrelated to service.   

Back disorder

Service treatment records show that the Veteran received treatment for lower abdominal pain with radiation to her back and anterior thigh when she was 24.  In September 1979, low back pain and lumbar muscle spasm was noted in association with a viral syndrome.  In October 1979, she complained of low back pain for 1 day after falling down a hillside, and muscle spasm was assessed.  Back pain in March 1981 was associated with a pelvic infection.  On private evaluation in service in April 1993, review of systems following a motor vehicle accident was positive for upper back pain.  Evaluation showed severe pain in the right shoulder area, and there was an assessment of right shoulder contusion.  The Veteran was felt to possibly have upper trapezius spasms on service evaluation in May 1993.  

On VA orthopedic examination post-service in March 1997, there were no back complaints, positive clinical findings, or diagnoses.  

On private evaluation in September 2006, the Veteran complained of back pain.  Myalgias, spasms, low back pain was assessed.  

On VA examination in August 2013, the Veteran stated that back pain started in about 1990.  On examination, she was found to have an essentially normal low back exam.  X-rays showed minimal age-related degenerative disc disease and degenerative joint disease of her low back which was compatible with age.  The examiner noted that X-rays of the thoracolumbar spine in September 2004 had been normal.  The examiner opined that the back disorder was less likely than not incurred in or caused by service.  The reasons were that the Veteran currently has mild low back pain with an almost normal clinical exam and minimal degenerative joint disease in the lumbosacral spine consistent with age.  

Based on the evidence, the Board concludes that service connection is not warranted for a back disorder.  The Veteran's currently diagnosed minimal degenerative disc and joint disease of her back was not manifest in service or for many years after service, as reflected in part by the absence of a notation of them in service, the negative X-rays of the thoracolumbar spine in September 2004, and the minimal findings consistent with age which are now present.  Additionally, the Board concludes that it is unrelated to service.  No medical evidence of record relates it to service, it was first shown years after service after normal X-rays in September 2004, and the VA examiner in August 2013 indicated that it was less likely than not incurred in or caused by service.  The reasons why were that the Veteran had mild low back pain, with an almost normal exam, and only minimal degenerative joint disease consistent with her age.  While the Veteran may feel that it is related to service, this is a complex medical matter for which her opinion is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While she may feel that it has continued since service, the preponderance of the evidence indicates that her current minimal degenerative disc and joint disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service, as explained above.  

Radiculopathy of the left upper extremity and each lower extremity. 

Service connection is in effect for cervical spine degenerative disc and joint disease, and for right upper extremity radiculopathy associated with it.  

A May 1993 service treatment record notes mild right C6 radiculopathy.  Service treatment records are silent for radiculopathy of the left upper extremity or of either lower extremity.  

On VA neck examination in November 2012, there was no radicular pain or any other signs or symptoms due to radiculopathy.  On VA examination in August 2013, there was no evidence of cervical radiculopathy.  Lower extremity studies suggested mild sensory polyneuropathy most likely due to diabetes.  An examiner stated that the only way to associate lower extremity radiculopathy with the cervical spine is if cord compromise is present, and that there were no findings of such.  Pain and paresthesias in the left upper extremity was likely referred pain secondary to the cervical spine.  This was part of the cervical spondylosis syndrome and did not constitute a different diagnosis.  No objective findings were present.  

Based on the evidence, the Board concludes that service connection is not warranted for radiculopathy of the left upper extremity or of either lower extremity, as it is not shown.  There are no objective findings of radiculopathy of the left upper extremity or or either lower extremity, and the examiner in August 2013 indicated that there was no evidence of cervical radiculopathy.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The Board also notes that in March 2012, the Veteran argued that she has had pain in her hands, fingers, and arms for over 20 years.  However, the preponderance of the evidence indicates that she does not have radiculopathy of her left upper extremity or of either lower extremity.  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating for hypertension

In April 2012, the RO granted service connection for hypertension and assigned it a noncompensable rating from January 30, 2008.  

In order for a 10 percent rating to be warranted for hypertension, there must be diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly being 100 or more that requires continuous medication for control.

The Veteran's blood pressures have been reviewed.  Without reporting all of them, the Board notes that they are not predominantly 100 or more diastolically, or predominantly 160 or more systolically, and that there is not a history of diastolic pressure predominantly being 100 or more that requires continuous medication for control.  On service evaluation in December 1995, her blood pressure was 123-132/81-95.  On private evaluation in June 1997, her blood pressure was 130/80.  In September 1998, her blood pressure was 130/96.  On VA evaluation in January 2009, the Veteran reported that her blood pressure at home ran high, 150/100, and that sometimes systolic blood pressure gets as high as 200.  However, on evaluation by the clinician, her blood pressure was 126/80, 134/91, and 128/80.  Lisinopril was added.  

A private medical record printed in March 2010 indicates that blood pressures in January 2008, April 2009, October 2009, and February 2010 were 110/80, 130/93, 126/86, and 112/82, respectively.  

On VA examination in February 2012, the Veteran's blood pressures that day were 138/80, 142/82, and 138/80.  Her treatment plan included continuous medication for hypertension.  

In November 2012, the Veteran furnished blood pressure readings from that month which ranged from 130-155/85-90 and indicated that she was currently taking medication daily for high blood pressure.  

On VA examination in April 2014, the examiner indicated that the Veteran had a history of hypertension since 1975 and had been on medication since 1996.  The examiner stated that the Veteran had a history of diastolic pressure elevated to predominantly 100 or more, and that her blood pressure was stable with present treatment.  

In September 2015, the Veteran stated that the April 2014 VA examination report or medical record shows blood pressure readings of 160/102, 166/106.  The examination report, however, shows no blood pressure readings.  

In light of the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected hypertension.  The evidence does not show a history of blood pressure predominantly 100 or more with continuous medication for control.  Additionally, the preponderance of the evidence indicates that the Veteran's diastolic blood pressure has not been predominantly 100 or more, and that her systolic pressure has not been predominantly 160 or more.  There is no indication that the Veteran's January 2009 reports of blood pressure readings were based on valid testing methods, and there were no blood pressure readings reported at the time of the April 2014 VA examination.  Moreover, while that report states that the Veteran had a history of diastolic pressure elevated to predominantly 100 or more, the preponderance of the evidence shows otherwise.  There is no reliable evidence showing that the criteria for a 10 percent rating are met.  

Rating for sinusitis

In April 2012, the RO granted service connection for sinusitis and assigned it a noncompensable rating effective from February 13, 2004.  

A higher evaluation of 10 percent is not warranted unless there are medical findings demonstrating one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

On private evaluation in August 2005, sinusitis was assessed and an antibiotic was prescribed for 2 weeks.  In February 2006, the Veteran complained of sinus symptoms for the past week.  Sinusitis was diagnosed and an antibiotic was prescribed for 5 days.  In February 2007, the Veteran had sinusitis; an antibiotic was prescribed for 5 days.  In March 2008, a decongestant was prescribed for sinusitis.  In April 2008, the Veteran complained of sinus symptoms and congestion.  No medication or treatment was prescribed.  

An October 2009 private medical record noted treatment for sinusitis, with purulent nasal discharge for 1-2 weeks, and over the counter medications being used to date.  Antibiotics were prescribed for the assessed acute sinusitis.  The Veteran was advised that symptoms resolve in 3/4ths of patients in 2 weeks, with a median time of recovery of 4-5 days.  She was advised to follow-up for worsening symptoms in a few days for change in therapy.  On VA evaluation in November 2009, the Veteran's active medication list did not include antibiotics.  She was seen for a likely viral upper respiratory infection with symptoms that started 2 days beforehand.  Purulent discharge and/or crusting were not noted and antibiotics were not prescribed.  

On VA examination in February 2012, the Veteran reported having bouts of sinusitis warranting antibiotic use approximately 4-5 times a year.  The examiner indicated that the Veteran had had 2 non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months, and that she had not had any incapacitating episodes of sinusitis requiring prolonged (4-6 weeks) antibiotics in the past 12 months.  

On VA examination in April 2014, an examiner indicated that the Veteran was unable to work when she had acute sinusitis, usually for 1 week.  

The Veteran reports that she does experience several episodes of sinusitis to include incapacitating episodes based upon prescribed medications.  The treatment reports from both the VA and private providers, however, do not show any incapacitating episodes of sinusitis.  The outpatient treatment reports indicate that there are not 3-6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and the VA examination of February of 2012 indicates that the Veteran has not has any incapacitating episodes within the past 12 months and has had two non-incapacitating episodes within the past 12 months. Accordingly, the Board finds that there have not been one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and so the currently assigned a noncompensable evaluation the chronic sinusitis is continued.  

Other considerations

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected hypertension and sinusitis disabilities.  The symptoms and impairment caused by them are contemplated by the schedular rating criteria.  The rating criteria for hypertension specifically consider blood pressure readings and the need for medication.  The evaluation of the Veteran's sinusitis disability depends on the frequency and severity of sinusitis, with symptoms specified.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, that there the service-connected disabilities create such an exceptional circumstance as to render the schedular rating criteria inadequate.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the disabilities at issue.  Further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claims, except for service connection for right carpal tunnel syndrome, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for right carpal tunnel syndrome is granted based upon new and material evidence.  Service connection for left carpal tunnel syndrome is denied.

Service connection for a back disorder is denied.

Service connection for radiculopathy of the left upper extremity and of each lower extremity is denied.

A compensable rating for hypertension is denied.

A compensable rating for sinusitis is denied.  


REMAND

Concerning atopic dermatitis, on VA examination in August 2013, the Veteran reported that she had skin flare-ups mainly in the summer months and that they could last 2-3 months.  Currently, she had no skin problems except for dry skin.  She was using Allegra and coal tar, both constantly or near constantly.  On examination, she had no dermatitis on her body.  A full skin examination was unremarkable, and the examiner remarked that she had no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to atopic dermatitis.  

However, in the Veteran's August 2015 VA Form 9, she indicated that she has scarring from atopic dermatitis on both arms and on the back of both knees.  The Board finds that this is something that could have been inadvertently overlooked by the examiner in August 2013, or that it could have developed since the August 2013 VA examination.  The Board finds that remand is necessary under 38 C.F.R. § 3.159 for an examination to determine what, if any, scar manifestations the Veteran has from atopic dermatitis, and to provide all information from which they can be rated under the rating schedule.  Any additional treatment records should be obtained beforehand.  

Concerning the Veteran's claim for service connection for left knee disability, it is apparently claimed as secondary to her status post right knee meniscectomy with chondromalacia patella.  There was a medical opinion in August 2013, on the matter of whether her current left knee disability degenerative joint disease was secondary to her service-connected right knee disability.  However, there has been no medical opinion rendered on the matter of whether her left knee disability has been aggravated (chronically increased in severity) by her service-connected right knee disability.  This is required per Allen v. Brown, 7 Vet.App. 439 (1995) (provides for secondary service connection for disability to the extent that it is chronically made worse/aggravated by a service-connected disability).  Accordingly, remand for an opinion on this matter is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional relevant medical records of treatment for atopic dermatitis, associated scarring, and left knee disability.  

2.  After the above has been completed, schedule the Veteran for a VA dermatology examination for her atopic dermatitis with allegedly related scars on both arms and behind the knees.  The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.  

The examiner should identify and describe in detail all manifestations of any atopic dermatitis found, as well as the manifestations of any scars of the arms and/or behind the knees that appear to be at least as likely as not (a probability of at least 50 percent) related to it, in accordance with VA protocol for examining skin disorders for increased rating purposes.

Any amount of surface area affected by atopic dermatitis should be provided.  The examiner should also indicate how many scars there are of the arms and/or behind the knees that are at least as likely as not related to atopic dermatitis and are unstable or painful.  

A rationale for any opinion expressed should be provided.

3.  Have the VA examiner who rendered the medical opinion in August 2013 concerning the Veteran's left knee render a medical opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current left knee degenerative joint disease has been aggravated (chronically increased in severity) by her service-connected status post right knee meniscectomy with chondromalacia patella, and provide a rationale for that opinion.  If that examiner is not available, obtain the opinion from another medical examiner.  A complete rationale should be provided for the opinion rendered.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


